Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Benjamin Parker on August 23, 2021.
The application has been amended as follows: (see Applicant Summary of Interview dated August 23, 2021)
1. (Currently Amended) A computer-implemented method for identifying digital images based on visual similarity comprising:
receiving a search request comprising a query digital image and an indication of an area of the query digital image to emphasize;
generating a deep neural network-based representation of the query digital image that applies a first weight to and applies a second weight to deep features corresponding to portions of the query digital image outside the area to emphasize, wherein the first weight is heavier than the second weight;
identifying, from a digital image database and based on the deep neural network-based representation of the query digital image, one or more digital images similar to the query digital image and that emphasize the area of the query digital image 

providing, in response to the search request, the one or more digital images similar to the query digital image and that emphasize the area of the query digital image.
3. (Currently Amended) The computer-implemented method of claim 1, wherein generating the deep neural network-based representation comprises: extracting deep features from the query digital image utilizing a neural network; and
utilizing location-weighted global average pooling to combine the deep features extracted from the query digital image in a manner that weights the deep features corresponding to the area of the query digital image to emphasize with the first weight and that weights the deep features corresponding to the portions of the query digital image outside the area to emphasize with the second weight.
4. (Currently Amended) The computer-implemented method of claim 3, further comprising: receiving a selection of a composition similarity option;
wherein generating the deep neural network-based representation of the query digital image 
wherein identifyingand that emphasize the area of the query digital image based on the deep neural network
5. (Currently Amended) The computer-implemented method of claim 3, further comprising:
receiving a selection of an objects count option;
wherein generating the deep neural network-based representation of the query digital image 
wherein identifyingand that emphasize the area of the query digital image 
7. (Currently Amended) The computer-implemented method of claim 6, further comprising: receiving an indication of an area of the second query digital image to emphasize; generating, by weighting the deep features of the second query digital image based on the area of the second query digital image to emphasize, a deep neural network-based representation of the second query digital image by weighting deep features corresponding to the area of the second query digital image to emphasize utilizing a third weight and weighting deep features corresponding to portions of the second query digital image outside of the area of the second query digital image to emphasize utilizing a fourth weight, wherein the third weight is heavier than the fourth weight;
generating the multi-query vector representation by combining the deep neural network- based representation of the query digital image and the deep neural network-based representation of the second query digital image; [[and]]
identifying, from the digital image database, at least one digital image similar to the query digital image and the second query digital image that emphasizes the area of the query digital image and the area of the second query digital image; and
provide, in response receiving the indication of the area of the second query digital image, the at least one digital image similar to the query digital image and the second query digital image that emphasizes the area of the query digital image and the area of the second query digital image.
8. (Currently Amended) A non-transitory computer readable medium comprising instructions that, when executed by a processor, cause a computer device to:
receive a search request comprising a query digital image and an indication of an area of the query digital image to emphasize in a search;
generate a set of deep features for the query digital image utilizing a neural network;
generate[[,]] a deep neural network-based representation of the query digital image by:
weighting deep features from the set of deep features of the query digital image corresponding to the area of the query digital image to emphasize utilizing a first weight; and
weighting deep features from the set of deep features of the query digital image corresponding to portions of the query digital image outside the area to emphasize utilizing a second weight, wherein the first weight is heavier than the second weight, 
identify, from a digital image database, one or more digital images similar to the query digital image that emphasize the area of the query digital image based on the deep neural network- based representation of the query digital image; and
provide, in response to the search request, the one or more digital images similar to the query digital image that emphasize the area of the query digital image.
10. (Currently Amended) The non-transitory computer readable medium of claim 8, wherein the instructions, when executed by the processor, cause the computer device to generate the deep neural network-based representation utilizing location-weighted global average pooling to combine the deep features in a manner that weights the area of the query digital image to emphasize with the first weight and that weights the deep features corresponding to the portions of the query digital image outside the area to emphasize with the second weight.
13. (Currently Amended) The non-transitory computer readable medium of claim 12, further comprising instructions that, when executed by the processor, cause the computer device to:
receive an indication of an area of the second query digital image to emphasize;
generate, by weighting deep features corresponding to the area of the second query digital image to emphasize utilizing a third weight and weighting deep features corresponding to portions of the second query digital image outside of the area of the second query digital image to emphasize utilizing a fourth weight, wherein the third weight is heavier than the fourth weight; and wherein the instructions cause the computer device to generate the multi-query vector representation by combining the deep neural network-based representation of the query digital image and the deep neural network-based representation of the second query digital image.
20. (Currently Amended) The system of claim 16, wherein the at least one server is further configured to generate the deep neural network-based representation utilizing location- weighted pooling to combine the deep features extracted from the query digital image in a manner that weights the deep features corresponding to [[the]]an area of the query digital image to emphasize.
End of Amendment.
Response to Arguments
Applicant has amended the claims in response to the grounds of rejection set forth in the prior Office action.  As the amendments overcome the pending grounds of rejection and objection, the rejections and objections are hereby withdrawn.
In view of Examiner’s amendment above, there are no further pending objections or rejections.  Accordingly, this application is in condition for allowance.
Allowable Subject Matter
Claims 1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: The innovation that makes claims 1 and 8, “generating a deep neural network-based representation of the query digital image that applies a first weight to deep features corresponding to the area of the query digital image to emphasize and applies a second weight to deep features corresponding to portions of the query digital image outside the area to emphasize, wherein the first weight is heavier than the second weight;
identifying, from a digital image database and based on the deep neural network-based representation of the query digital image, one or more digital images similar to the query digital image and that emphasize the area of the query digital image; and
providing, in response to the search request, the one or more digital images similar to the query digital image and that emphasize the area of the query digital image.”
The innovation that makes claim 16 allowable is “generating a deep neural network-based representation of a query digital image that encodes the composition of the query digital image by spatially pooling deep features of the query digital image”.
Likewise claims 2-7 and 9-15 and 17-20 are allowable because they are dependents of claims 1, 8 and 16, respectively. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELOMIA L GILLIARD whose telephone number is (571)272-1681. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DELOMIA L GILLIARD/Primary Examiner, Art Unit 2661